DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to reply filed 02/12/202 whereas claims 1, 5, 7, 11, 14, 50-56, 58-62 are allowed (renumbered: 1-17) and claims 2-4, 6, 8-10, 12-13, 15-49, 57 and 63 are cancelled without prejudice.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments was given in an electronic communication dated May 21, 2019 with applicant's attorney D. Kent Stier (reg # 50,640)
AMENDMENTS TO THE CLAIMS
1.	(Currently Amended) A method of enabling access to content in a network implementing Internet Protocol version 6 (IPv6), the method comprising:
accessing a content addressing file, the content addressing file comprising a plurality of entries, each entry comprising a content portion location associated with the content portion; 

extracting for an entry the content portion location associated with the content portion;
forming, based on the content portion location, a section of an IPv6 address for the content portion, wherein forming the section of the IPv6 address for the content portion based on the content portion location comprises forming an IPv6 prefix of the IPv6 address, the IPv6 prefix comprising the IPv6 address of the content portion; and
appending a content portion identifier for the content portion to the IPv6 prefix; and
generating a Uniform Resource Locator (URL) comprising the section of the IPv6 address formed based on the content portion identifier.

2. – 4.		(Canceled).

5.	(Previously Presented) The method of claim 1, wherein each entry further comprises at least one of the following: the content portion identifier and metadata associated with the content portion.

6.	(Canceled).

7.	(Previously Presented) The method of claim 5, wherein forming the section of the IPv6 address is further based on at least one of the following: the content portion identifier and the metadata associated with the content portion.

8. – 10.	(Canceled).

11.	(Previously Presented) The method of claim 5, wherein the metadata comprises at least one of the following: content portion length; a codec; frame rate; resolution; and duration.

12. – 13.	(Canceled).

14.	(Currently Amended) The method of claim 1, further comprising changing file name of the content on the server to be based on the IPv6 address.

15. – 49. (Canceled).

50.	(Previously Presented) The method of claim 1, further comprising:
appending a duration of the content portion.

51.	(Previously Presented) The method of claim 1, further comprising:
appending a chunk identifier of the content portion.

52.	(Previously Presented) The method of claim 1, further comprising:
appending a profile identifier and a duration the content portion.

53.	(Currently Amended) A system comprising:
a memory storage; and
a processing unit coupled to the memory storage, wherein the processing unit is operative to:
access a content addressing file, the content addressing file comprising a plurality of entries, each entry comprising a content portion location associated with the content portion; 
create the IPv6 version of the content addressing file, wherein the processing unit being operative to create the IPv6 version of the content addressing file comprises the processing unit being operative to:
extract for an entry the content portion location associated with the content portion;
form, based on the content portion location, a section of an IPv6 address for the content portion, wherein the processing unit being operative form the section of the IPv6 address for the content portion based on the content portion location comprises the processing unit being operative form an IPv6 prefix of the IPv6 address, the IPv6 prefix comprising an IPv6 address of the content portion; and
append a content portion identifier for the content portion to the IPv6 prefix; and 
generate a Uniform Resource Locator (URL) comprising the section of the IPv6 address formed based on the content portion identifier.

54.	(Previously Presented) The system of claim 53, wherein the processing unit is further operative to: append a duration of the content portion.

55.	(Previously Presented) The system of claim 53, , wherein the processing unit is further operative to: append a chunk identifier of the content portion.

56.	(Previously Presented)  The system of claim 53, , wherein the processing unit is further operative to: append a profile identifier and a duration the content portion.

57.	(Canceled).

58.	(Previously Presented) The system of claim 53 wherein each entry further comprises at least one of the following: the content portion identifier and metadata associated with the content portion.

59.	(Currently Amended) A non-transitory computer readable medium that stores a set of instructions which when executed perform a method executed by the set of instructions comprising:
accessing a content addressing file, the content addressing file comprising a plurality of entries, each entry comprising a content portion location associated with the content portion; 
creating the IPv6 version of the content addressing file, wherein creating the IPv6 version of the content addressing file comprises:
extracting for an entry the content portion location associated with the content portion;
forming, based on the content portion location, a section of an IPv6 address for the content portion, wherein forming the section of the IPv6 address for the content portion based on the content portion location comprises forming an IPv6 prefix of the IPv6 address, the IPv6 prefix comprising an IPv6 address of the content portion; and
appending a content portion identifier for the content portion to the IPv6 prefix; and
generating a Uniform Resource Locator (URL) comprising the section of the IPv6 address formed based on the content portion identifier.

60.	(Previously Presented) The non-transitory computer readable medium of claim 59, further comprising: appending a duration of the content portion.

61.	(Previously Presented) The non-transitory computer readable medium of claim 59, further comprising: appending a chunk identifier of the content portion.

62.	(Previously Presented) The non-transitory computer readable medium of claim 59, further comprising: appending a profile identifier and a duration the content portion.

63.	(Canceled).
Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended. 
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest at least “access a content addressing file, the content addressing file comprising a plurality of entries, each entry comprising a content portion location associated with the content portion; create the IPv6 version of the content addressing file, wherein the processing unit being operative to create the IPv6 version of the content addressing file comprises the processing unit being operative to: extract for an entry the content portion location associated with the content portion; form, based on the content portion location, a section of an IPv6 address for the content portion, wherein the processing unit being operative form the section of the IPv6 address for the content portion based on the content portion location comprises the processing unit being operative form an IPv6 prefix of the IPv6 address, the IPv6 prefix comprising an IPv6 address of the content portion; and append a content portion identifier for the content portion to the IPv6 prefix; and generate a Uniform Resource Locator (URL) comprising the section of the IPv6 address formed based on the content portion identifier”, as substantially described in independent claims 1, 53 and 59. These limitations, in combination with the remaining limitations of claims 1, 53 and 59 are neither suggested nor taught alone or in combination by the prior art of record.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Interpreting the claims in light of the specification, updated search, based on applicant's argument filed on 2/12/2021, and further in lieu of examiner's amendments, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the aforementioned claim set. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454